USDC IN/ND case 3:19-cv-01041-DRL-MGG document 14 filed 06/22/20 page 1 of 2


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 JOSHUA TAYLOR,

                          Plaintiff,

         v.                                                 CAUSE NO. 3:19-CV-1041-DRL-MGG

 A. LASHNOWSKY, et al.,

                          Defendants.

                                         OPINION & ORDER

        Joshua Taylor, a prisoner proceeding without a lawyer, filed this complaint under 42 U.S.C. §

1983 against nine defendants based on a variety of separate incidents. He claims that he slipped on

toilet water in his cell after his cell flooded, and two guards and a nurse failed to provide him any

treatment for an injury to his head. He claims that two different guards used excessive force against

him when removing him from his cell during a separate incident. He further claims that he was

punched in the face by another inmate after a “computer glitch” caused his prison records to reflect

that he was convicted of a sex offense, which he claims is not accurate. He attaches medical records

to his complaint detailing an incident in which he slipped on shampoo on his floor and cut his lip,

although he does not mention this incident in the body of the complaint.

        “Unrelated claims against different defendants belong in different suits.” George v. Smith, 507

F.3d 605, 607 (7th Cir. 2007); see also Owens v. Evans, 878 F.3d 559, 566 (7th Cir. 2017). When a plaintiff

files a complaint with unrelated claims, it is the practice of this court to allow him to decide which

related claims to pursue in the present case, as well as to decide whether to bring the other claims in

separate suits, because “the plaintiff as master of the complaint may present (or abjure) any claim he

likes.” Katz v. Gerardi, 552 F.3d 558, 563 (7th Cir. 2009); see also Wheeler v. Wexford Health Sources, Inc.,
USDC IN/ND case 3:19-cv-01041-DRL-MGG document 14 filed 06/22/20 page 2 of 2


689 F.3d 680, 683 (7th Cir. 2012) (holding that district courts may direct a plaintiff “to file separate

complaints, each confined to one group of injuries and defendants.”).

        Therefore, the complaint will be stricken. Mr. Taylor must decide which related claims he

wants to pursue in this case. He must then obtain a blank Prisoner Complaint (INND Rev. 8/16)

form and put this cause number on it. He must include only facts about the related claims he wishes

to raise in this case, and list only the defendants he is suing in connection with those events. If Mr.

Taylor wants to pursue any other unrelated claims, he must use a different complaint form for each

unrelated claim. If he files additional complaints, he should leave the cause number blank, and the

clerk will open a new case for each additional complaint. These complaints will be subject to the usual

constraints of the Prison Litigation Reform Act, including the payment of a separate filing fee for each

case.

        For these reasons, the court:

        (1) STRIKES the complaint (ECF 1);

        (2) GRANTS the plaintiff until August 7, 2020 to file an amended complaint containing only

           related claims; and

        (3) CAUTIONS him that if he does not respond by the deadline, this case is subject to

           dismissal without further notice for failure to prosecute.

        SO ORDERED.

        June 22, 2020                                  s/ Damon R. Leichty
                                                       Judge, United States District Court




                                                   2
